DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in a telephone interview and electronic communication with Mathaisel on 2/22/2022.
The application has been amended as follows:
Claim 1 (Amended): In a digital medium environment for processing digital images, a computer- implemented method of incremental agglomerative clustering of data, the method comprising: 
sampling, by at least one processor, fewer than all of a plurality of existing digital image fingerprints from a first hierarchical data cluster of digital image fingerprints stored in a data storage device, the first hierarchical data cluster excluding a new digital image fingerprint; 
clustering, by the at least one processor, the new digital image fingerprint and the existing digital image fingerprints sampled from the first hierarchical data cluster to produce a second hierarchical data cluster of digital image fingerprints, the second hierarchical data cluster including the new digital image fingerprint; 
determining, by the at least one processor, that a majority of the existing digital image fingerprints in the first hierarchical data cluster match the new digital image fingerprint; mapping, by the at least one processor, the second hierarchical data cluster to the first hierarchical data cluster based on the determination, wherein the first hierarchical data cluster includes a plurality of different hierarchical data clusters, wherein the determining includes determining Docket No.: ADO1.P8891US30which one of the different hierarchical data clusters includes the majority of the existing digital image fingerprints that match the new digital image fingerprint, and wherein the mapping includes mapping the second hierarchical data cluster to the one of the different hierarchical data clusters including the majority of the existing digital image fingerprints that match the new digital image fingerprint; and 
storing a representation of the mapping in the data storage device.

Claim 3 (Canceled).

Claim 8 (Amended): A computer program product including one or more non-transitory machine- readable media having instructions encoded thereon that when executed by at least one processor causes a process to be carried out for incremental agglomerative clustering of digital image data, the process comprising: 
sampling, by the at least one processor, fewer than all of a plurality of existing digital image fingerprints from a first hierarchical data cluster of digital image fingerprints stored in a data storage device, the first hierarchical data cluster excluding a new digital image fingerprint; 
clustering, by the at least one processor, the new digital image fingerprint and the existing digital image fingerprints sampled from the first hierarchical data cluster to produce a second hierarchical data cluster of digital image fingerprints, the second hierarchical data cluster including the new digital image fingerprint;
 mapping, by the at least one processor, the second hierarchical data cluster to the first hierarchical data cluster;
determining, by the at least one processor, that a majority of the existing digital image fingerprints in the first hierarchical data cluster match the new digital image fingerprint, wherein the first hierarchical data cluster includes a plurality of different hierarchical data clusters, Docket No.: ADO1.P8891US32wherein the determining includes determining which one of the different hierarchical data clusters includes the majority of the existing digital image fingerprints that match the new digital image fingerprint, and wherein the mapping includes mapping the second hierarchical data cluster to the one of the different hierarchical data clusters including the majority of the existing digital image fingerprints that match the new digital image fingerprint; and 


Claim 10 (Canceled).

Claim 15 (Amended): A system for incremental agglomerative clustering of digital image data, the system comprising: 
at least one processor; and 
a storage operatively coupled to the at least one processor and for storing instructions that when executed by the at least one processor cause the at least one processor to carry out a process for incremental agglomerative clustering of digital image data, the process comprising: 
clustering a new digital image fingerprint and fewer than all of a plurality of existing digital image fingerprints in a first hierarchical data cluster to produce a second hierarchical data cluster of digital image fingerprints, the first hierarchical data cluster excluding a new digital image fingerprint and the second hierarchical data cluster including the new digital image fingerprint; 
mapping the second hierarchical data cluster to the first hierarchical data cluster; 
wherein the first hierarchical data cluster includes a plurality of different hierarchical data clusters, wherein the determining includes determining which one of the different hierarchical data clusters includes the majority of the existing digital image fingerprints that match the new digital image fingerprint, and wherein the mapping includes mapping the second hierarchical data cluster to the one of the different hierarchical data clusters including the majority of the existing digital image fingerprints that match the new digital image fingerprint; and 
storing the mapping in the data storage device.

Claim 17 (Canceled).

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest the feature “sampling fewer than all of a plurality of existing digital image fingerprints from a first hierarchical data cluster of digital image fingerprints stored in a data storage device, the first hierarchical data cluster excluding a new digital image fingerprint” with the combination of following limitations:
clustering the new digital image fingerprint and the existing digital image fingerprints sampled from the first hierarchical data cluster to produce a second hierarchical data cluster of digital image fingerprints, the second hierarchical data cluster including the new digital image fingerprint;
 mapping the second hierarchical data cluster to the first hierarchical data cluster;
determining that a majority of the existing digital image fingerprints in the first hierarchical data cluster match the new digital image fingerprint, wherein the first hierarchical data cluster includes a plurality of different hierarchical data clusters, Docket No.: ADO1.P8891US32wherein the determining includes determining which one of the different hierarchical data clusters includes the majority of the existing digital image fingerprints that match the new digital image fingerprint, and wherein the mapping includes mapping the second hierarchical data cluster to the one of the different hierarchical data clusters including the majority of the existing digital image fingerprints that match the new digital image fingerprint;
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al., US Pat. 7,941,442, disclose a system of object similarity search in high-dimensional vector spaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/TUANKHANH D PHAN/               Examiner, Art Unit 2154